DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 ends with a comma not a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2011 108 061 to Schippers et al. (hereinafter referred to as Schippers).
	In regard to claim 1, as shown in figure 1, Schippers discloses a separation device (1), which is considered to be capable of being used for separating fluid from a gas stream deriving from a connecting device of a compressed air system or of a 
A hollow cylindrical filter insert (4) is received in the housing in a flow path of a gas stream extending from at least one raw gas inlet (13) of the housing to at least one clean gas outlet (12) of the housing. The filter insert (4) includes a ring-shaped support body (6) and a separator element (8) that together can be considered to form at least one main separator element having at least one hollow cylindrical coalescing filter medium comprising at least one coalescer material configured to remove fluid from a gas stream. The main separator element (8) is configured to be flowed through radially by the gas stream. Another separator element (7) can be considered to form a first preliminary separator element arranged concentrically to the main separator element (6, 8) in the flow path of the gas stream between the raw gas inlet and the main separator element. The preliminary separator (7) also includes at least one coalescing filter medium comprising at least one coalescer material configured to remove fluid from a gas stream. 
	In regard to claim 2, the preliminary separator element (7) is a part of the hollow cylindrical filter insert (4). The preliminary separator element (7) and the main separator element (6, 8) are arranged in succession in a direction of flow of the gas stream. 

	In regard to claim 15, the pre-separator (15) in Schippers forms a secondary separator element arranged concentrically to the main separator element (6, 8). The coalescing filter medium (8) of the main separator and the secondary separator (15) are arranged in succession in the flow path of the gas stream. 
	In regard to claim 19, the separation device of Schippers inherently is used in a method for separating a fluid form a gas stream. The method would include: passing the gas stream to be separated from the fluid into a housing of a separation device through at least one raw gas inlet of the housing, the housing being replaceably connectable with a connector head of a connecting device;  10(ii) passing the gas stream in the housing through at least one preliminary separator element arranged between the at least one raw gas inlet of the housing and at least one main separator element in a flow path of the gas stream, wherein the at least one preliminary separator element is a coalescer configured to remove the fluid from the gas stream,  15(iii) after passing through the preliminary separator element, guiding the gas stream radially through the at least one main separator element, arranged in the housing between the at least one preliminary separator element and at least one clean gas outlet of the housing in the flow path of the gas stream and separating the housing into a raw side and a clean side, wherein the at least 20one main separator element is a coalescer configured to remove the fluid from the gas stream.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schippers.
	Schippers is discussed above in section 4. In regard to claim 3, Schippers broadly discloses using a suitable filter material for the coalescer material of the separator elements. Schippers does not disclose using a nonwoven filter material. A nonwoven filter material is a well-known material that can be used for a coalescer material for a coalescing filter. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schippers to form the coalescing material of the separator elements from a nonwoven material as this is a well-known material in the art that is suitable for use as the filter material in a coalescing filter.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schippers in view of US Patent Application Publication No. 2016/0030870 to Schmelzle et al. (hereinafter referred to as Schmelzle).
	Schippers is discussed above in section 4. In regard to claim 17, Schippers does not disclose the full filter assembly the separation device (1) is used with. Schmelzle discloses a similar separation device (12) that is used as part of a filter assembly (10). The separation device (12) is connected to a connection device (14) in order to form the filter assembly (10). The connection nipple (16) forms a connecting part arranged within the at least one clean gas outlet of the separation device. The connecting part has threads (44) that forms a connecting element configured to connect the separation device with a connector head of the connection device (14). The connection nipple further forms a clean gas conducting element having at least one gas- 30conducting inner space configured to conduct clean gas from a clean side of the separation device to the connector head of the connecting device. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schippers to include the separation device in an assembly having a connection device as in Schmelzle as this is a known arrangement for using such a separation device. 
	In regard to claim 18, as discussed above, the connecting element can be considered a threaded pipe stub and the clean gas conducting element is a nipple or tube. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 3 and 15 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 15, and 17 – 23 of copending Application No. 16/740,706 in view of Schippers. Claims 1, 3 – 15, and 17 – 23 of the ‘706 application disclose all of the features in claims 1 – 3 and 15 – 19 of the present application except for the main separator element including a ring-shaped support body. It is known in the art to include a ring-shaped support body with cylindrical filter elements in order to maintain the shape of the filter element. As discussed above, Schippers discloses a cylindrical filter element (8) that includes a support (6). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separation device in claims 1, 3 – 15, and 17 – 23 of the ‘706 application to include a ring-shaped support with the main separator element as suggested by Schippers in order to help maintain the shape of this filter element. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 4 – 12, 14, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 4, the filter insert (4) in Schippers includes at least one first end disc (22) disposed at a first axial end face side of the filter insert and at least one second end disc (21) disposed at a second axial end face side of the filter insert. The first end disc (22) faces the housing cover (10) and the second end disc (21) faces away from the housing cover. There is no teaching or suggestion in Schippers, however, for the at least one first end disc to comprise a radially outer peripheral wall element surrounding the at least one main separator element and extending over an area of the at least one main separator element in the axial direction, and wherein the at least one preliminary separator element is disposed with regard to the axis radially outward from the radially outer 10peripheral wall element of the at least one first end disc. Claims 5 – 12 and 14 depend from claim 4 and would be allowable for at least the same reason as claim 4. 
	In regard to claim 20, there is no teaching or suggestion in Schippers or any of the other prior art of record for collecting by gravity the fluid separated by the at least one preliminary separator element at a raw side collecting area arranged at the raw side of the housing inside the housing at a geodetic lower area, and for collecting the fluid separated by the at least one main separator element by gravity at a clean side . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar separation devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773